Title: To Thomas Jefferson from Andrea Pini, 26 September 1823
From: Pini, Andrea,Pini, Elisabetta Mazzei
To: Jefferson, Thomas


                            
                            
                                Livorno
                                26. Settembre 1823
                            
                        I Sottoscritti riconoscano di aver Ricevuto dal Sigre Tommaso Jefferson di Virgina negli Stati Uniti di America; per le mani del Sigre Tommaso Apleton Console di America in Livorno, la somma di quattrocento quarantaquattro Pezzi Duri di Spagna, per un’Anno di Frutti sopra il Capitale che ritiene a Cambio il suddetto Sigre Jefferson. Fatta in triplicata per un solo effetto, e pagamento, a noi contanti diciamo…Pezzi Duri 444.—
                            Elisabetta Pini nata MazzeiAndrea Pini Editors’ Translation
                            
                            
                                Leghorn,
                                26 September 1823
                        The undersigned recognize having Received from Mr Thomas Jefferson of Virginia in the United States of America, at the hands of Mr Thomas Appleton Consul of America in Leghorn, the sum of four hundred forty-four Silver Pieces of Spain, for one Year of Returns in addition to the Capital that the aforesaid Mr Jefferson holds in exchange. Done in triplicate for only one effect, and we state that we have received payment in cash of 444 Silver Pieces.
                            Elisabetta Pini née MazzeiAndrea Pini